Title: To John Adams from Jean de Neufville & Fils, 26 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amstdm. 26 March 1781

May it please yoúr Excellency that we thank her for the most kind reception I had the honoúr to meet with. I am sorry my time is so múch taken úp in this moment that I could not make my visit longer and accept of the honoúr offerd me; there is no news aboút the loan; I am very much pleased Yoúr Excellency is so indifferent aboút it for the present, as I can scarcely doúbt it will do in good time. We have learnd patience and perseverance; and repeat often Horaces known system jústúm et tenacem propositi virum, what will bring oúr people we hope in Spirits, is the Arrival of a Vessell belonging to Boston; yoúr Nation Honourd Sir we hope will be the example to oúrs, in many respects, and we are determind never to act únworthy to both, we begg leave to join again to this present Some papers which came to oúr hands for Yoúr Excellency and have the honoúr to be with all devoted Regard, Honourd Sir Yoúr Excellencys most obedient and most humble Servants

John de Neufville & Son


We hope Mr. Charles will be Soon recoverd. May we begg oúr compliments to both the Gent. and Mr. Thaxter. Yr. Ex. be pleased so To.
After what we had the honoúr to mention, may we begg leave to add that we should not be surprised there was some idea at the Hagúe to make domesticall matters úpp, if so we think we shall know it, as we do suppose a certain person came on púrpose to sound me, and some others, this I thought will give yoúr Excellency pleasúre to know, butt may I begg at the Same time that it may remain the deepest Secret with yoúr Excellency own Self, as any enquiry even might Spoill the whole, I dare Say if we are not to Sanguine different opportunitys offer to serve the good Caúse, and yoúr Excellency may depend on that we shall be and are sufficiently on oúr guard not to be Amúsed, carrying on every measúre which may promote any good in the present circúmstances.

